Citation Nr: 0519350	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for dermatophytosis and onychomycosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1954 to July 1958.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2005, at which time it was 
remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Appeals Management Center (AMC) in Washington, D.C., 
confirmed and continued a rating of 10 percent for 
dermatophytosis and onychomycosis of the feet.  
Thereafter, the case was returned to the Board for 
further appellate action.

The veteran resides in the jurisdiction of the VA 
Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The veteran's dermatophytosis and onychomycosis is 
manifested primarily by continuous exfoliation of the 
toes and soles of his feet (approximately 2.75 percent of 
his total body); thickened, discolored, deformed 
toenails; and intermittent itching five or six times a 
year, which he treats with topical antifungal medication 
and topical corticosteroids.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 
percent for dermatophytosis and onychomycosis of the feet 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code (DC) 7813 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development 
of his claim.38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In so doing, the VA must notify a claimant as to the 
information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the VA must ensure 
that the veteran has been notified of the following:  (1) 
the information and evidence not of record that is 
necessary to substantiate each of his specific claims; 
(2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the 
veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that 
pertains to any of his claims, i.e., something to the 
effect that he should give the VA everything he has 
pertaining to his claims.

By virtue of information contained in a letter, dated in 
January 2005, the AMC informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The AMC noted that in order to establish entitlement to 
an increased evaluation for a service-connected 
disability, the evidence had to show that such disability 
had gotten worse.  In this regard, the AMC requested that 
the veteran send it recent medical records, preferably 
those reflecting treatment within the previous 12 months.  

The AMC stated that it would request relevant records 
held by Federal agencies, such as medical records from 
the military or VA hospitals or those held by the Social 
Security Administration.  The AMC also stated that it 
would make reasonable efforts help the veteran try to get 
other relevant evidence, such as private medical records, 
employment records, or records from State or local 
government agencies.  The AMC informed the veteran that 
in order for it to obtain his treatment information, he 
would have to complete and return VA Form 21-4142 for 
each health care provider in question.  The AMC then 
requested that the veteran inform it if there was an 
other evidence or information that he thought would 
support his claim.

The AMC told the veteran that he had to give it enough 
information about his records so that it could obtain 
them from the person or agency that had them.  The AMC 
stated that it would notify the veteran if the holder of 
the records declined to provide them or asked for a fee 
to provide them.  The AMC noted, however, that it was 
ultimately the veteran's responsibility to make sure that 
it received all of the evidence necessary to support his 
claim, which wasn't in the possession of a Federal 
department or agency.  

The AMC informed the veteran that it would further assist 
him by providing a medical examination or getting a 
medical opinion if it decided it was necessary to make a 
decision in his claim.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The AMC also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition to the letter, dated in January 2005, the 
veteran was provided with a Statement of the Case (SOC) 
in March 2003; a Supplemental Statement of the Case 
(SSOC) in April 2005; and a copy of the Board's January 
2005 remand.  They further notified the veteran and his 
representative of the evidence necessary to substantiate 
his claim of entitlement to an initial rating in excess 
of 10 percent for dermatophytosis and onychomycosis of 
the feet.  Indeed, the SOC and the SSOC set forth the 
relevant text of 38 C.F.R. § 3.159.  The SOC and the SSOC 
also identified the evidence that had been received by 
the RO.  

The following evidence has been received in support of 
the veteran's appeal:  a report from J. D., M.D, 
reflecting the veteran's treatment in January 2001; a 
statement from J. H., dated in February 2001; and reports 
of examinations performed by the VA in November 2001 and 
February 2005.  

The veteran has been informed of his right to have a 
hearing in association with his appeal; however, to date, 
he has declined to exercise that right (VA Form 9, 
received in April 2003).  

After reviewing the record, the Board finds that the VA 
has met its duty to assist the veteran in the development 
of evidence to support the claim.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which 
could be used to support the issue of entitlement to 
service connection for dermatophytosis and onychomycosis 
of both feet.  

Given the efforts by the RO and AMC to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant 
evidence with respect to the issue of entitlement to an 
increased rating for dermatophytosis and onychomycosis of 
the feet.  As such, further action is unnecessary in 
order to meet the VA's statutory duty to assist the 
veteran in the development of his claim.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claim of entitlement to an initial rating in 
excess of 10 percent for dermatophytosis and 
onychomycosis of the feet.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005) (discussing 
prejudicial error).  Therefore, the Board will proceed to 
the merits of the appeal.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

The veteran's dermatophytosis and onychomycosis of the 
feet are rated in accordance with 38 C.F.R. § 4.118, DC 
7813.  At the outset of the veteran's claim, a 10 percent 
rating was warranted if there was exfoliation, exudation, 
or itching, involving an exposed surface or extensive 
area.  A 30 percent rating was warranted if there was 
constant exudation or itching, extensive lesions or 
marked disfigurement.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin 
disorders.  67 Fed. Reg. 49,590 - 49,599 (July 31, 2002).  
Those changes became effective on August 30, 2002 and are 
codified as amended at 38 C.F.R. § 4.118, DC 7813 (2004).   

Under the revised regulations, a 10 percent rating is 
warranted when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total 
duration of less than six weeks during the previous 12-
month period.  A 30 percent rating is warranted when 20 
to 40 percent of the entire body or 20 to 40 percent of 
the exposed areas affected, or; systemic therapy, such as 
corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but 
not constantly, during the previous 12 month period.  

The new rating criteria specify that dermatophytosis may 
be rated as scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 CFR 4.118.  
However, in this case, it has been specifically noted 
that there are no scars associated with the veteran's 
dermatophytosis (See the report of the February 2005 VA 
examination).

In determining whether a particular statute or regulation 
may be applied to a pending case, it must first be 
determined whether the statute or regulation itself 
addresses that issue.  If, as in this case, the statute 
or regulation is silent, it must be determined whether 
applying the new provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  Generally, if applying the new provision would 
produce such retroactive effects, the new provision 
should not apply the new provision to the claim.  If 
applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003.  

There is no simple test for determining whether applying 
a new statute or regulation to a particular claim would 
produce retroactive effects.  Generally, a statute or 
regulation would have a disfavored retroactive effect if 
it attaches new legal consequences to events completed 
before its enactment or extinguishes rights that 
previously accrued.  Most statutes and regulations 
liberalizing the criteria for entitlement to a benefit 
may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation 
took effect.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  

In April 2002, the RO granted entitlement to service 
connection for dermatophytosis and onychomycosis of the 
feet.  It assigned an initial rating of 10 percent, 
effective January 31, 2001.  When an initial rating award 
is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

A review of the evidence discloses that the veteran's 
dermatophytosis and onychomycosis is manifested primarily 
by continuous exfoliation of the toes and soles of his 
feet; thickened, discolored, deformed toenails; and 
intermittent itching five or six times a year.  However, 
there is no competent evidence of constant exudation or 
itching, extensive lesions or marked disfigurement.  
Moreover, the affected area, which is generally a non-
exposed surface, constitutes approximately 2.75 percent 
of the veteran's total body.  Although he treats it with 
topical antifungal medication and topical 
corticosteroids, he requires no systemic corticosteroids 
or other immunosuppressive drugs.  While he also takes 
psychotropic medication, there is no competent evidence 
of any nervous manifestations associated with the skin 
disorder of his feet.  

The foregoing manifestations do not meet or nearly 
approximate the schedular criteria, old or new, for an 
increased rating for dermatophytosis and onychomycosis of 
both feet.  Accordingly, the initial 10 percent rating is 
confirmed and continued.

In arriving at this decision, the Board has considered 
the possibility of staged ratings noted in Fenderson; 
however, the evidence of record shows that the 
manifestations of his service-connected skin disorder 
have been generally consistent since January 31, 2001, 
the date that service connection and the 10 percent 
rating became effective.  Accordingly, there is no basis 
to invoke the principle of staged ratings. 

The Board has also considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-
connected dermatophytosis and onychomycosis of the feet.  
The evidence, however, does not show such an exceptional 
or unusual disability picture, with such related factors 
as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in rating 
any of those disabilities.  38 C.F.R. § 3.321(b)(1) 
(2004).  Indeed, the evidence shows that the veteran took 
regular retirement in 1991 and that he has not been 
hospitalized for the dermatophytosis and onychomycosis of 
the feet.  Rather, the record shows that the 
manifestations of that skin disorder are those 
contemplated by the regular schedular standards.  Absent 
competent evidence to the contrary, the Board finds no 
reason for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial rating in excess of 10 percent 
for dermatophytosis and onychomycosis of the feet is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


